UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date Of Earliest Event Reported):January 10, 2015 Entia Biosciences, Inc. (Exact name of registrant as specified in charter) Commission File Number:000-52864 Nevada 26-0561199 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13ualatin-Sherwood Rd. #800 Sherwood, OR 97140 (Address of principal executive offices) (Zip Code) (503) 334-3575 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act(17CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement On January 10, 2015, Entia Biosciences, Inc. executed an extension agreement with Arthur C. Piculell Jr. drafted December 26, 2014 concerning the extension of his convertible secured promissory note originally issued on August 13, 2013 in the principal amount of $50,000 with interest at 8% per year and a maturity date of August 13, 2014.Under the terms of the extension agreement the maturity date of the convertible secured promissory note was extended to December 26, 2015.In return Mr. Piculell will be issued a five year common stock purchase warrant to purchase 50,000 shares of common stock at $0.50 per share. Item 9.01. Exhibits.Financial Statements and Exhibits (c) Exhibits 10.1Extension Agreement between Entia Biosciences, Inc. and Arthur C. Piculell executed January 10, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTIA BIOSCIENCES, INC. (Registrant) Date: January 14, 2015 By: /s/ Marvin S. Hausman, M.D. Marvin S. Hausman, M.D. President and CEO
